internal_revenue_service number release date index number ---------------------------------------- -------------------------------- ---------------------------------- ---------------------------- -------------- -------------------------------------- legend department of the treasury washington dc person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc fip b03 - plr-107819-14 date date taxpayer -------------------------------------------------------------------------------- --------------------------------------------------------------- parent acquiring target date date date date effective date adjustment date adjustment date adjustment date adjustment date adjustment date ------------------------- ----------------------------------------- ----------------------------- ---------------------- --------------------------- -------------------- ----------------- -------------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------------------- plr-107819-14 payment_date payment_date payment_date payment_date payment_date percentage percentage percentage percentage percentage percentage dollar amount dollar amount dollar amount dollar amount contract type retainee type allocation factor ------------------- ------------------- ------------------- ------------------- ------------------- ------------ ------- ------------ ------------ --------- ------- ------------------ ------------------- ------------------- ------------------- ----------------------- --------------------------------- ------------------------ plr-107819-14 dear ------------------ this letter is in response to a letter from your authorized representative requesting a ruling on the proper test rate to use in determining the portions of the contingent payments pursuant to a merger agreement that are treated as payments of interest facts effective on effective date and in accordance with a merger agreement merger agreement acquiring merged with and into target merger target was the surviving corporation in the merger and the separate existence of acquiring ceased before the merger acquiring was a wholly owned subsidiary of taxpayer and an indirect subsidiary of parent pursuant to the merger agreement target became a wholly owned subsidiary of taxpayer parent taxpayer and target will be referred to collectively as group before the merger the members of target members held membership interests membership interests in target taxpayer represents that the membership interests constituted equity interests in target pursuant to the merger agreement on effective date the membership interests of members who held a contract type on date record_date members were cancelled and automatically converted into the right to receive consideration representing a portion of the purchase_price described below group agreed to pay a purchase_price purchase_price to the record_date members the initial value of the purchase_price initial purchase_price was dollar amount group paid a closing payment closing payment of dollar amount to the record_date members on date the purchase_price is payable over five years the purchase_price will be adjusted upward or downward for reserve redundancies and deficiencies on each of five adjustment dates adjustment dates producing five adjusted purchase prices adjusted purchase prices the adjustment dates are adjustment date adjustment date adjustment date adjustment date and adjustment date on adjustment date the purchase_price will be adjusted downward for the decrease if any in the retention rate of retainee type below percentage determined at adjustment date taxpayer estimates that the purchase_price could range between dollar amount and dollar amount excluding interest each record_date member will receive a portion of a percentage of each of the five adjusted purchase prices annually on or before five corresponding payment dates plr-107819-14 payment dates the payment dates are payment_date payment_date payment_date payment_date and payment_date each of the percentages of the five adjusted purchase prices will be allocated among the record_date members pro-rata on the basis of allocation factor for the 5-year period beginning on date and ending on date the future payments scheduled to be made on or before any of the payment dates will be referred to as future payments if one of the future payment amounts described above is negative because of the reduction by previous payments then no payment will be made on the corresponding payment_date but the record_date members will not be obligated to return any amounts previously paid to them the five adjusted purchase prices will be paid to the record_date members in the aggregate according to the following schedule date the closing payment on or before payment_date percentage of the first adjusted purchase_price determined as of adjustment date less the closing payment on or before payment_date percentage of the second adjusted purchase_price determined as of adjustment date less previous payments on or before payment_date percentage of the third adjusted purchase_price determined as of adjustment date less previous payments on or before payment_date percentage of the fourth adjusted purchase_price determined as of adjustment date less previous payments on or before payment_date percentage of the fifth adjusted purchase_price determined as of adjustment date less previous payments plus interest to the extent computed and payable simple interest interest will be computed on adjustment date as if it had accrued on the five unpaid balances of the final adjusted purchase_price determined immediately before the five future payments the interest will be computed as if it accrued over five computation periods the first running from effective date until payment_date and the other four running from each of the first four payment dates until the next payment_date for example the unpaid balance of the final adjusted purchase_price for the first computation period will be the final adjusted purchase_price reduced by the closing payment and the unpaid balance for the second computation period will be the final adjusted purchase_price reduced by the closing payment and the first future payment the interest will be computed as if it accrued at five variable rates annual rates one for each computation period with each rate equal to the plr-107819-14 10-year united_states treasury bond rate as of the corresponding adjustment date plus one percent per annum the interest will be paid in a balloon payment as part of the fifth future payment on or before payment_date however if based on the fifth future payment computation a record_date member has already received more than the portion of the final adjusted purchase_price to which the record_date member is entitled interest due will be offset against the overpayment of principal in other words the interest_paid to a record_date member will be reduced possibly to zero and not paid as part of the fifth future payment if the closing payment and the first four future payments together are greater than the fifth adjusted purchase_price taxpayer represents that the future payments and interest are contingent payments as defined under sec_1_483-4 of the income_tax regulations and the contingencies are not remote as defined under sec_1_1275-2 taxpayer represents that the merger agreement is a contract for the sale of property and that all of the payments to the record_date members except for the closing payment are deferred until more than six months after effective date the effective date of the merger law sec_483 of the internal_revenue_code provides that in the case of any payment under any contract for the sale_or_exchange of property to which sec_483 applies there shall be treated as interest that portion of the total_unstated_interest under the contract which as determined in a manner consistent with the method of computing interest under sec_1272 is properly allocable to such payment sec_1_483-1 provides that sec_483 generally applies to a contract for the sale_or_exchange of property if the contract provides for one or more payments due more than one year after the date of the sale_or_exchange and the contract does not provide for adequate_stated_interest in general a contract has adequate_stated_interest if the contract provides for a stated rate of interest that is at least equal to the test rate determined under sec_1_483-3 and the interest is paid or compounded at least annually sec_483 may apply to a contract whether the contract is express written or oral or implied for purposes of sec_483 a sale_or_exchange is any transaction treated as a sale_or_exchange for tax purposes sec_1_483-1 provides that if sec_483 applies to a contract unstated_interest under the contract is treated as interest for tax purposes thus for example unstated_interest is not treated as part of the amount_realized from the sale_or_exchange of property in the case of the seller and is not included in the purchaser’s basis in the property acquired in the sale_or_exchange plr-107819-14 sec_1_483-1 provides that any stated or unstated_interest on a contract subject_to sec_483 is taken into account by a taxpayer under the taxpayer’s regular_method of accounting eg an accrual_method or the cash_receipts_and_disbursements_method see sec_1_446-1 sec_1_451-1 and sec_1_461-1 for purposes of the preceding sentence the amount of interest including unstated_interest allocable to a payment under a contract to which sec_483 applies is determined under sec_1_446-2 sec_1_483-3 provides that for purposes of sec_483 the test rate of interest for a contract is generally the same as the test rate that would apply under sec_1_1274-4 if the contract were a debt_instrument sec_1_483-4 provides that sec_1_483-4 applies to a contract for the sale_or_exchange of property the overall contract if the contract provides for one or more contingent payments and the contract is subject_to sec_483 sec_1_483-4 applies even if the contract provides for adequate_stated_interest under sec_1_483-2 sec_1_483-2 provides that a contract generally provides for adequate_stated_interest if the sum of the deferred payments does not exceed the sum of the present values of the deferred payments and the present values of any stated_interest payments due under the contract if sec_1_483-4 applies to a contract interest under the contract is generally computed and accounted for using rules similar to those that would apply if the contract were a debt_instrument subject_to sec_1_1275-4 consequently all noncontingent payments under the overall contract are treated as if made under a separate contract and interest accruals on this separate contract are computed under rules similar to those contained in sec_1_1275-4 each contingent payment under the overall contract is characterized as principal and interest under rules similar to those contained in sec_1_1275-4 however any interest or amount treated as interest on a contract subject_to sec_1_483-4 is taken into account by a taxpayer under the taxpayer’s regular_method of accounting eg an accrual_method or the cash_receipts_and_disbursements_method sec_1_1275-4 provides that except as provided in sec_1_1275-4 relating to fixed but deferred payments the portion of a contingent payment treated as interest under sec_1_1275-4 is includible in gross_income by the holder and deductible from gross_income by the issuer in their respective taxable years in which the payment is made sec_1_1275-4 provides that a contingent payment is treated as a payment of principal in an amount equal to the present_value of the payment determined by discounting the payment at the test rate from the date the payment is made to the issue_date the amount of the payment in excess of the amount treated as principal under the preceding sentence is treated as a payment of interest plr-107819-14 sec_1_1275-4 provides that the test rate used for purposes of sec_1_1275-4 is the rate that would be the test rate for the overall debt_instrument under sec_1_1274-4 if the term of the overall debt_instrument began on the issue_date of the overall debt_instrument and ended on the date the contingent payment is made however in the case of a contingent payment that consists of a payment of stated principal accompanied by a payment of stated_interest at a rate that exceeds the test rate determined under the preceding sentence the test rate is the stated_interest rate analysis sec_1_483-4 applies to the merger agreement because the merger agreement is a contract for the sale_or_exchange of property the overall contract the merger agreement provides for one or more contingent payments and the merger agreement is subject_to sec_483 see sec_1_483-4 sec_1_483-4 applies to the merger agreement even if it provides for adequate_stated_interest under sec_1_483-2 therefore interest under the merger agreement is generally computed and accounted for using rules similar to those that would apply if the merger agreement were a debt_instrument subject_to sec_1_1275-4 accordingly each contingent payment under the overall contract is characterized as principal and interest under rules similar to those contained in sec_1_1275-4 see sec_1_483-4 sec_1274 does not apply to the merger agreement because all of the deferred payments are contingent see for example sec_1_483-4 example a contingent payment is treated as a payment of principal in an amount equal to the present_value of the payment determined by discounting the payment at the test rate from the date the payment is made to the issue_date the amount of the payment in excess of the amount treated as principal under the preceding sentence is treated as a payment of interest see sec_1_1275-4 the test rate used for purposes of sec_1_1275-4 is the rate that would be the test rate for the overall debt_instrument under sec_1_1274-4 if the term of the overall debt_instrument began on the issue_date of the overall debt_instrument and ended on the date the contingent payment is made sec_1_1274-4 test rate see sec_1_1275-4 however sec_1_1275-4 also provides that in the case of a contingent payment that consists of a payment of stated principal accompanied by a payment of stated_interest at a rate that exceeds the sec_1_1274-4 test rate the test rate is the stated_interest rate the first four future payments are not accompanied by payments of stated_interest therefore the test rate for each of the first four future payments is the sec_1_1274-4 test rate plr-107819-14 if there is a fifth future payment not including interest five portions of interest were computed as if they accrued on the fifth future payment in the five computation periods therefore the fifth future payment not including interest is accompanied by those five portions of interest the fifth future payment not including interest and the five portions of interest determine an implicit interest rate using annual compounding if the implicit interest rate exceeds the sec_1_1274-4 test rate the test rate for the fifth future payment not including interest and the five portions of interest is the implicit interest rate otherwise the test rate is the sec_1_1274-4 test rate the interest other than the five portions of interest accompanying the fifth future payment does not accompany any payment of stated principal therefore the test rate for that interest is the sec_1_1274-4 test rate if there is no fifth future payment not including interest the interest remaining after reduction by the excess of the first four future payments over the final adjusted purchase_price does not accompany any payment of stated principal therefore the test rate for that interest is the sec_1_1274-4 test rate rulings based on the information submitted and representations made we rule that the proper test rate to use in determining the portion of each contingent payment pursuant to the merger agreement that is treated as a payment of interest is the test rate specified in the analysis section of this letter for that payment this ruling is limited to the issue of the proper test rate for the contingent payments made pursuant to the merger agreement this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether the merger agreement is a contract for the sale_or_exchange of property for purposes of sec_483 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-107819-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ william e blanchard special counsel office of the associate chief_counsel financial institutions products
